United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.F., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Lancaster, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-785
Issued: September 20, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 12, 2013 appellant, through her attorney, filed a timely appeal from an
October 15, 2012 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant has established that she has greater than a 21
percent permanent impairment of her left upper extremity, for which she received a schedule
award; (2) whether OWCP met its burden of proof to rescind her additional 1 percent schedule
award; (3) whether it properly determined that appellant received an overpayment in the amount
of $1,230.96 for the period March 31 to April 21, 2011 on the basis that she received a schedule
award which was subsequently rescinded; (4) whether OWCP abused its discretion in denying
waiver of the overpayment.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
This is the second appeal before the Board. Appellant, then a 54-year-old clerk, filed a
claim for benefits after sheinjured her left shoulder on May 14, 2003. OWCP accepted under case
File No. xxxxxx046the conditions of left shoulder tendinitis and left shoulder osteoarthritis.On
October 22, 2004 appellant underwent arthroscopic debridement of the rotator cuff, decompression
and resection of distal clavicle. The procedure was performed by Dr. Lawrence S. Pollack, an
osteopath specializing in orthopedic surgery. OWCP subsequently accepted under claim File No.
xxxxxx713 bilateral carpal tunnel syndrome. Dr. Pollack performed a left carpal tunnel release on
May 12, 2006 and a right carpal tunnel release on September 18, 2006.
In February 2009 appellant filed a Form CA-7 claim for a schedule award based on a
partial loss of use of her upper extremities.
By decision dated March 3, 2009, under File No. xxxxxx713,OWCP granted appellant a
schedule award for a 10 percent permanent left upper extremity impairment and a 10 percent
permanent right upper extremity impairment based on her accepted bilateral carpal tunnel
syndrome.
By decision dated April 27, 2009, OWCP found that appellant had an 11 percent permanent
impairment of the left upper extremity in addition to the 10 percent appellant had received under
the March 3, 2009 decision. Appellant would be paid at the weekly rate of $852.86, the rate in
effect as of October 22, 2004 for 34.32 weeks.
By letter dated May 1, 2009, appellant’s attorney requested an oral hearing for claim File
No. xxxxxx046, which was held on August 20, 2009.
At the July 28, 2009 hearing, counsel contended that because appellant also had an
accepted claim for a left upper extremity impairment based on a preexisting left shoulder condition
under File No.xxxxxx046, for which she had received a separate schedule award, her award should
have been paid at the higher pay rate in effect as of July 14, 2006.
By decision dated October 14, 2009, OWCP’s hearing representative affirmed the March 3,
2009 decision. She recommended that OWCP combine claim File Nos. xxxxxx713 and
xxxxxx046, as they both pertained to upper extremity conditions accepted by OWCP. The hearing
representative further found that the hearing representative with jurisdiction over the April 27,
2009 schedule award decision should issue a separate decision addressing whether the schedule
award under File No. xxxxxx046 should be paid at a higher pay rate.
By decision dated November 18, 2009, OWCP’s hearing representative affirmed the
April 27, 2009 schedule award decision.
In a January 25, 2011 decision,2 the Board set aside OWCP’s October 14 and
November 18, 2009 decisions finding a conflict in the medical opinion evidence regarding the
degree of appellant’s permanent impairment.The Board remanded the case for referral of
2

Docket Nos. 10-635 and 10-636 (issued January 25, 2011).

2

appellant, the case record and a statement of accepted facts to an independent medical examiner
to resolve the conflict. The complete facts of this case are set forth in the Board’s January 25,
2011 decision and are herein incorporated by reference.
In a letter dated February 15, 2011, issued under File No. xxxxxx713, OWCP stated that
appellant’s pay rate as of May 14, 2012 was derived from a Form CA-7 certified by the
employing establishment on May 24, 2006. The pay rate was calculated based on her base pay
of $47,184.00 a year and $1,527.31 annual night differential pay.
OWCP referred appellant to Dr. David C. Baker, M.D., a Board-certified orthopedic
surgeon, for a referee medical examination. In an April 1, 2011 report, Dr. Baker found that
appellant had a 12 percent left upper extremity impairment for her left shoulder condition and a
5 percent left upper extremity impairment for left-sided carpal tunnel syndrome in conformance
with the updated, sixth edition of the American Medical Association, Guides to the Evaluation of
Permanent Impairment (A.M.A., Guides).3
With regard to the left shoulder, Dr. Baker stated that appellant had several diagnoses
presented in the October 22, 2004 surgery, an arthroscopic subacromial decompression for
impingement syndrome/rotator cuff tendinitis with distal clavicle excision and debridement of
the labrum. He noted that as Section 15.2e at page 390 of the A.M.A., Guides indicated that it
was not uncommon for several diagnosed conditions to be present simultaneously in the
shoulder, the evaluator was expected to choose the most significant diagnosis and to rate only
that diagnosis using the diagnosis-based method; where Clinical Studies (GMCS) confirmed
more than one of the following diagnoses -- rotator cuff tear, superior labrum anterior or
posterior [SLAP] or other labral lesion or biceps tendon pathology, the grade could be modified
according to the clinical studies adjustment table. Dr. Baker stated that the diagnosis for
acromioclavicular joint resection at Table 15-5 at page 403,4 the shoulder regional grid; upper
extremity impairments, yielded the highest rating under this method, which produced a class 1
default impairment. Applying the net adjustment formula at Section 15, pages 406, 410 and 411
of the A.M.A., Guides,5 he found that the grade modifier at Table 15-7, page 406 for Functional
History (GMFH) was 2, for a moderate problem based on a QuickDASH score of 50; the grade
modifier for Physical Examination (GMPE) at Table 15-8, page 408 was 1, for a mild problem
due to minimal palpatory findings, without observed abnormalities; the grade modifier for
clinical studies at Table 15-9, page 410 was 2, based on rotator cuff tendinitis and a degenerative
labrum. Pursuant to the formula set forth at pages 411-12,6 Dr. Baker subtracted the grade
modifier of 1 from grade 2 for functional history, grade 1 for physical examination and grade 2
for clinical studies, which yielded a net adjusted grade of 2, which moved the default left upper
extremity impairment, class 1, from 10 to 12 percent.

3

Dr. Baker also rated a three percent right upper extremity impairment for right-sided carpal tunnel syndrome.
The right upper extremity impairment rating is not at issue on appeal.
4

A.M.A., Guides 403.

5

Id.at 406, 410-11.

6

Id.at 411-12.

3

With regard toan impairment for the accepted condition of left carpal tunnel syndrome,
Dr. Baker rated a five percent impairment pursuant to Table 15-23, page 449 of the A.M.A.,
Guides, the table used for calculating entrapment/compression neuropathy impairment.7 Using
this table, under the heading of “Test Findings,” he found that there was no motor conduction
block or axonal loss, but with conduction below, for a grade modifier of 1. Under the heading of
“History,” Dr. Baker rated a grade modifier of 1 for mild intermittent symptoms. For physical
examination findings, he rated a grade 2 for decreased sensation without atrophy or weakness.
Pursuant to the rating process set forth at page 448, Dr. Baker determined that the average value
for these modifiers, based on adding 1 for history and 3 for physical findings, then dividing the
total of 5 by 3, equaled 1.66, which he rounded off to 2; this produced a mid-range impairment
of 2 under Table 15-23. Given that appellant’s QuickDASH test score was 50, this yielded a
mild grade modifier of 2, which yielded a five percent impairment rating for left carpal tunnel
syndrome.
In a pay rate memoranda dated April 8 and May 20, 2011, OWCP determined that
appellant had a pay rate of $936.76 a week in accordance with the information provided in the
May 24, 2006 Form CA-7. It calculated $907.38 in weekly base pay ($47,184.00 divided by 52
weeks) and added $29.37 in night differential pay ($1,527.31 divided by 52).8
In a report dated May 17, 2011, Dr. Berman, OWCP’s medical adviser, concurred with
Dr. Baker’s opinion and credited his findings and conclusions.
By decision dated May 23, 2011, OWCP paid an additional one percent for the left upper
extremity, left shoulder condition, for a total 22 percent award, for the period of compensation
from March 31 to April 21, 2011, for total of 3.12 weeks of compensation; appellant would be paid
at the weekly rate of $852.86.
By letter dated June 2, 2011, counsel requested an oral hearing.
By decision dated August 16, 2011,OWCP’s hearing representative set aside the May 23,
2011 decision. He found that OWCP erred by having Dr. Berman review Dr. Baker’s report
because Dr. Berman was part of the conflict of medical opinion that Dr. Baker was asked to
resolve. The hearing representative instructed OWCP to assign a different medical adviser to
review Dr. Baker’s report and to make a determination regarding appellant’s pay rate as of
May 14, 2006.
On remand, OWCP referred the file to Dr. Christopher Brigham, Board-certified in
family practice and an OWCP medical adviser. In an August 18, 2011 report, Dr. Brigham
concurred with Dr. Baker’s assessment of 5 percent for carpal tunnel syndrome and 12 percent
for the left shoulder. He found that appellant’s left upper extremity impairment was 16 percent
under the Combined Values Table of the A.M.A., Guides. Dr. Brigham further indicated that,
since the amount of the schedule award did not exceed the 21 percent left upper extremity
7

Id.at 449.

8

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Determining Pay Rates, Chapter 2.900.10(a)
(March 2011). A copy of the April 8, 2011 pay rate memo has been placed in the present file.

4

impairment previously awarded, she was not entitled to an additional impairment award under
the A.M.A., Guides.
By decision dated September 20, 2011, OWCP found that, based on Dr. Brigham’s
opinion, appellant had no additional impairment of the left upper extremity under the sixth
edition of the A.M.A., Guides.It found that, because her total left upper extremity impairment
was 16 percent and she had previously been awarded 22 percent for the left upper extremity,
there was no basis for an additional schedule award.
In a preliminary notice of overpayment dated September 22, 2011, OWCP found that an
overpayment in the amount of $2,063.88 had occurred, representing the schedule award paid on
May 23, 2011. It found that an overpayment had occurred because appellant erroneously
received compensation for an additional impairment award. The previous award,which had been
rated under the fifth edition of the A.M.A., Guides, had granted 21 percent of the left upper
extremity. As appellant was only entitled to 16 percent of the left upper extremity, the additional
1 percent was incorrect. Thus, OWCP rescinded that additional one percent. It found that
appellant was without fault in creating the overpayment and allowed her 30 days to challenge the
overpayment or request a recoupment hearing.
By letter dated September 23, 2011, counsel requested a review of the written record of
the September 20, 2011 decision.
By decision dated March 28, 2012, OWCP’s hearing representative affirmed the
September 20, 2011 decision, finding that the weight of medical evidence established that
appellant had a 16 percent left upper extremity impairment. The hearing representative also
foundthat an overpayment had occurred due to the one percent schedule award issued on
May 23, 2011, as this award was erroneous. The hearing representative remanded and directed
OWCP to first determine the correct pay rate as of May 14, 2006 and to recalculate any
overpayment stemming from the May 23, 2011 one percent schedule award.
In an April 13, 2012 memorandum, OWCP stated that as of May 14, 2006 appellant’s
weekly pay rate was $936.76 aweek and not $852.86 a week. It noted that she had been
underpaid $832.92 due to the incorrect payrate. OWCP calculated that,with the proper pay rate
of $936.76, appellant should have been paid $22,351.93. It determined that, due to the
overpayment of the one percent schedule award issued on May 23, 2011, shehad received
$23,582.89, which resulted in an overpayment of $1,230.96. The total of $1,230.96 represented
her overpayment, for which appellant was found to be without fault. OWCP attached pay rate
worksheets and pay rate memoranda.
By decision dated April 20, 2012, OWCP issued a preliminary notice that an
overpayment in the amount of $1,230.96 had occurred due to the incorrect pay rate and rescinded
May 23, 2011 schedule award for the period March 31 to April 21, 2011. It found that appellant
was without fault in creating the overpayment and allowed her 30 days to challenge the
overpayment or request a recoupment hearing.
On August 10, 2012 counsel requested a review of the written record.

5

By decision dated October 15, 2012, OWCP’s hearing representative affirmed the
April 20, 2012 decision and finalized the preliminary overpayment determination. The hearing
representative further found that appellant was not entitled to waiver of the overpayment.
LEGAL PRECEDENT
The schedule award provision of FECA9 and its implementing regulations10 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use, of scheduled members or functions of the body. However, FECA does not
specify the manner in which the percentage of loss shall be determined. For consistent results
and to ensure equal justice under the law to all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to
all claimants. The A.M.A., Guides has been adopted by the implementing regulations as the
appropriate standard for evaluating schedule losses.11 The claimant has the burden of proving
that the condition for which a schedule award is sought is causally related to his or her
employment.12
The sixth edition of the A.M.A., Guides provides a diagnosis-based method of evaluation
utilizing the World Health Organization’s International Classification of Functioning, Disability
and Health (ICF).13 Under the sixth edition, for upper extremity impairments the evaluator
identifies the impairment class for the Diagnosed Condition (CDX), which is then adjusted by
grade modifiers based on GMFH, GMPE and GMCS.14 The net adjustment formula is (GMFHCDX) + (GMPE-CDX) + (GMCS-CDX).15
Impairment due to carpal tunnel syndrome is evaluated under the scheme found in Table
15-23 (Entrapment/Compression Neuropathy Impairment) and accompanying relevant text.16 In
Table 15-23, grade modifiers levels (ranging from zero to four) are described for the categories
test findings, history and physical findings. The grade modifier levels are averaged to arrive at
the appropriate overall grade modifier level and to identify a default rating value. The default
rating value may be modified up or down by one percent based on functional scale, an
assessment of impact on daily living activities.17
9

5 U.S.C. § 8107.

10

20 C.F.R. § 10.404. Effective May 1, 2009, OWCP began using the A.M.A., Guides(6th ed. 2009).

11

Id.

12

Veronica Williams, 56 ECAB 367, 370 (2005).

13

A.M.A., Guides, supra note 4 at 3, section 1.3, The International Classification of Functioning, Disability and
Health (ICF): A Contemporary Model of Disablement.
14

Id. at 385-419

15

Id. at 411.

16

Supra note 7.

17

Id. at 448-50.

6

OWCP procedures provide that, after obtaining all necessary medical evidence, the file
should be routed to OWCP’s medical adviser for an opinion concerning the nature and
percentage of impairment in accordance with the A.M.A., Guides, with OWCP’s medical adviser
providing rationale for the percentage of impairment specified.18
ANALYSIS -- ISSUE 1
The overpayment in this case was based on an underlying schedule award determination
and rescission of one percent of the award for permanent impairment of appellant’s left upper
extremity. The Board must review the underlying decisions to determine if an overpayment has
been established.19Counsel argues in his appeal brief that Dr. Baker’s impartial medical report
was insufficiently rationalized to represent the weight of the medical evidence. He asserts that
he did not measure loss of range of motion in the left shoulder in degrees in all planes during his
physical examination, as required by the A.M.A., Guides; Dr. Baker merely indicated that the
left shoulder motion was equal to that of the right without providing specific measurements or
reasons. Counsel further contends that Dr. Baker did not indicate how he measured motor
strength in appellant’s left shoulder, merely stating that she had intact strength. In addition, he
argues that Dr. Baker contradicted himself by finding that appellant had no neurologic deficits in
the upper extremities, then finding a positive Phalen’s sign, while failing to describe which
extremity he measured. Lastly, counsel contends that Dr. Baker failed to provide an overall
impairment rating to the left upper extremity based on the Combined Value Charts, providing
separate ratings for the left shoulder and left carpal tunnel conditions.
The Board does not accept appellant’s argument. The Board notes that the A.M.A.,
Guides indicate that a range of motion impairment should not be combined with the diagnosedbased impairment.20 Dr. Baker chose his method of rating impairment pursuant to page 389 of
the A.M.A., Guides, which states that,“if more than one diagnosis can be used, the highest
causally related impairment rating should be used; this will generally be the more specific
diagnosis.”21 He explained why his method of calculating appellant’s impairment rating was the
most appropriate one and provided a thorough, well-rationalized report based on his examination
findings and on appellant’s history; he then calculated an impairment pursuant to the applicable

18

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6(d) (August 2002).
19

Russell E. Wageneck, 46 ECAB 653 (1995); see alsoJ.F., Docket No. 08-2396 (issued March 19, 2009).

20

See A.M.A., Guides497, Diagnosis-Based Impairment, which states:
“Most Impairments are based on the Diagnosis-based Impairment where impairment class is
determined by the diagnosis and specific criteria ….Range of motion is primarily used as a
physical examination adjustment factor and is only used to determine actual impairment values
when it is not possible to otherwise define impairment. Ratings based on range of motion ….
cannot be combined with other approaches.”

21

A.M.A., Guides 389.

7

tables and protocols of the sixth edition of the A.M.A., Guides. The Board finds that Dr. Baker’s
report is sufficient to warrant the special weight of an impartial examiner.22
The section of the A.M.A., Guides which rates diagnosis-based impairments for the upper
extremities is located at Chapter 15, which states at page 387, Section 15.2 that impairments are
defined by class and grade. This section states:
“The impairment class is determined first, by using the corresponding diagnosisbased regional grid. The grade is then determined using the adjustment grids
provided in Section 15.3. Once the impairment class has been determined, based
on the diagnosis, the grade is initially assigned the default value, C. The final
impairment grade, within the class, is calculated using the grade modifiers, or
nonkey factors, as described in Section 15.3. Grade modifiers include functional
history, physical examination and clinical studies. The grade modifiers are used
on the Net Adjustment Formula described in Section at 15.3d to calculate a net
adjustment. The final impairment grade is determined by adjusting the grade up
or down the default value C. by the calculated net adjustment.” The lowest
possible grade is A and adjustments less than minus 2 from the default value C
will automatically be considered A; the highest possible grade is E and
adjustments greater than plus 2 will automatically be considered E. The regional
grid is used for 2 purposes: (1) to determine the most appropriate class for a
specific regional diagnosis and (2) to determine the final impairment after
appropriate adjustments are made using the grade modifiers.”23
The regional grid is used for two purposes: (1) to determine the most appropriate class
for a specific regional diagnosis; and (2) to determine the final impairment after appropriate
adjustments are made using the grade modifiers.24
Using the formula above and the net adjustment formula outlined at pages 406 to 411 of
the A.M.A., Guides, Dr. Baker relied on appellant’s October 2004 surgery for arthroscopic
subacromial decompression to rate the degree of impairment from her accepted left shoulder
condition, which was based on diagnoses of impingement syndrome/rotator cuff tendinitis with
distal clavicle excision and debridement of the labrum. He found that an acromioclavicular joint
resection yielded a class 1 impairment default impairment under Table 15-5 at page 403 of the
A.M.A., Guides. Dr. Baker then applied the net adjustment formula at pages 406, 410 and 411
of the A.M.A., Guides, finding that appellant had a grade modifier of 2 for functional history, a
grade modifier of 1 for physical examination and a grade modifier of 2 for clinical studies. He
subtracted the grade modifier of 1 from the above categories for a total net adjusted grade of 2,
which adjusted the default left upper extremity impairment from 10 to 12 percent. As this
finding was rendered in accordance with the applicable tables and protocols in the A.M.A.,
Guides for rating left upper extremity impairments based on shoulder impairments, the Board
22

It is well established that the opinion of an impartial medical specialist is to be given special weight. See
Anna M. Delaney, 53 ECAB 384 (2002).
23
24

A.M.A., Guides 387.
Id.

8

finds that Dr. Baker properly rated a 12 percent left upper extremity impairment for appellant’s
accepted left shoulder condition.
With regards to a rating for left carpal tunnel syndrome, Dr. Baker advised that appellant
had a grade modifier of 1 for test findings, based on no motor conduction block or axonal loss,
with conduction below; a grade 1 modifier for history for mild intermittent symptoms; and a
grade 2 modifier for physical examination findings, based on decreased sensation without
atrophy or weakness. He then properly totaled the modifiers and found an average of 2, rounded
off. Factoring in appellant’s QuickDASH score of 50, which produced a grade 2 modifier,
Dr. Baker rated a five percent impairment for left-sided carpal tunnel syndrome. This rating was
proper, ashe relied on the appropriate sections and tables of the A.M.A., Guides pertaining to
rating impairment based on carpal tunnel syndrome and sufficiently explained how he arrived at
his five percent impairment rating for the left upper extremity.
Dr. Brigham, OWCP’s medical adviser, reviewed Dr. Baker’s report. He concurred with
his findings and conclusions and determined that appellant had a 16 percent left upper extremity
impairment under the A.M.A., Guides, after combining the left upper extremity impairments
pursuant to the Combined Values Table of the A.M.A., Guides. The Board finds that the record
supports that appellant has no more than a 16 percent left upper extremity impairment. There is
no other medical evidence of record addressing the extent of his permanent impairment under the
appropriate edition of the A.M.A., Guides which supports any greater impairment. Because
appellant had previously received a schedule award for a 21 percent impairment of the left upper
extremity, she was not entitled to an increased award. OWCP properly found that she had no
additional permanent impairment of the left upper extremity.
LEGAL PRECEDENT -- ISSUE 2
Section 8128 of FECA provides that the Secretary of Labor may review an award for or
against payment of compensation at any time on his motion or on application.25 The Board has
upheld OWCP’s authority to reopen a claim at any time on its own motion under section 8128 of
FECA and where supported by the evidence, set aside or modify a prior decision and issue a new
decision.26 The Board has noted, however, that the power to annul an award is not an arbitrary
one and that an award for compensation can only be set aside in the manner provided by the
compensation statute.27
Workers’ compensation authorities generally recognize that compensation awards may be
corrected, in the discretion of the compensation agency and in conformity with statutory
provision, where there is good cause for so doing, such as mistake or fraud. It is well established
that, once OWCP accepts a claim, it has the burden of justifying the termination or modification
benefits. This holds true where, as here, OWCP later decides that it erroneously accepted a

25

5 U.S.C. § 8128.

26

See John W. Graves, 52 ECAB 160 (2000).

27

Id.; see also K.N., Docket No. 11-540 (issued February 2, 2012).

9

schedule award claim. In establishing that its prior acceptance was erroneous, OWCP is required
to provide a clear explanation of the rationale for recission.28
ANALYSIS -- ISSUE 2
The Board finds that OWCP properly determined that appellant’s additional one percent
schedule award was issued in error as the evidence of record was not sufficient to establish that
she had an additional one percent permanent impairment caused by her accepted left shoulder
condition.
As noted above, Dr. Baker’s April 1, 2011 report found that appellant had a 12 percent
left upper extremity impairment for the left shoulder and a five percent left upper extremity
impairment for left carpal tunnel syndrome. Dr. Brigham, the DMA, reviewed this report and
opined that Dr. Baker had correctly calculated appellant’s left upper extremity impairment,
except that, pursuant to the Combined Values Chart, the impairment value was 16 percent.
While appellant had already received a schedule award for 21 percent impairment of the left
upper extremity, OWCP granted her an additional one percent schedule award in its May 23,
2011 decision. The Board finds that OWCP improperly granted this schedule award. There was
no evidence of record to establish the additional one percent impairment. Dr. Brigham reviewed
Dr. Baker’s report on September 20, 2011 and found appellant had only 16 percent impairment
for her left upper extremity. However, since appellant has received the award for 21 percent
impairment of the left upper extremity pursuant to a rating under the fifth edition of the A.M.A.,
Guides, the lower rating pursuant to the sixth edition could not justify a reduction of the prior
award for 21 percent impairment, made under the fifth edition of the A.M.A., Guides.29The
Board finds that OWCP properly determined that appellant had no more than a 21 percent
permanent impairment of the left upper extremity.
LEGAL PRECEDENT -- ISSUE 3
Section 8108 of FECA30 provides for the reduction of compensation for subsequent
injury to the same member:
“The period of compensation payable under the schedule in section 8107(c) of
this title is reduced by the period of compensation paid or payable under the
schedule for an earlier injury if -(1) compensation in both cases is for disability of the same member or
function or different parts of the same member or function or for
disfigurement; and

28

Id.

29

See FECA Bulletin 09-03(issued March 15, 2009).

30

5 U.S.C. § 8108.

10

(2) the Secretary of Labor finds that compensation payable for the later
disability in whole or in part would duplicate the compensation payable
for the preexisting disability.”
FECA at 5 U.S.C. § 8101(4) defines “monthly pay” as the monthly pay at the time of
injury or the monthly pay at the time disability begins, or the monthly pay at the time
compensable disability recurs, if the recurrence begins more than six months after the
injured employee resumes regular full-time employment with the United States,
whichever is greater.
ANALYSIS -- ISSUE 3
The Board finds that OWCP properly determined that appellant received an overpayment
of compensationin the amount of $1,230.96. OWCP properly recalculated appellant’s pay rate,
based upon her 2006 date of disability from her carpal tunnel claim which resulted in a higher
pay rate, from the rate she had been paid pursuant to her 2004 left shoulder date of disability.
Based upon her higher pay rate, appellant had been underpaid $832.92. However she was also
overpaid the one percent schedule award, in the amount of $2,063.88. Appellant received
$23,582.89 in compensation for her schedule award but was only entitled to receive $22,351.93.
The net total of $1,230.96 represented her overpayment in schedule award payments.
LEGAL PRECEDENT -- ISSUE 4
The waiver or refusal to waive an overpayment of compensation by OWCP is a matter
that rests within its discretion pursuant to statutory guidelines.31 These statutory guidelines are
found in section 8129(b) of FECA which states: “Adjustment or recovery [of an overpayment]
by the United States may not be made when incorrect payment has been made to an individual
who is without fault and when adjustment or recovery would defeat the purpose of this
subchapter or would be against equity and good conscience.”32 If OWCP finds a claimant to be
without fault in the matter of an overpayment, then, in accordance with section 8129(b), it may
only recover the overpayment if it determined that recovery of the overpayment would neither
defeat the purpose of FECA nor be against equity and good conscience.
According to 20 C.F.R. § 10.436, recovery of an overpayment would defeat the purpose
of FECA if recovery would cause hardship because the beneficiary needs substantially all of her
income (including compensation benefits) to meet current ordinary and necessary living

31
32

See Robert Atchison, 41 ECAB 83, 87 (1989).
5 U.S.C. § 8129(b).

11

expenses and also, if the beneficiary’s assets do not exceed a specified amount as determined by
OWCP from data provided by the Bureau of Labor Statistics.33 According to 20 C.F.R.
§ 10.437, recovery of an overpayment is considered to be against equity and good conscience
when an individual who received an overpayment would experience severe financial hardship
attempting to repay the debt and when an individual, in reliance on such payments or on notice
that such payments would be made, gives up a valuable right or changes his position for the
worse.34http://www.dol.gov/ecab/decisions/2010/Apr/09-1444.htm - _ftn19 To establish that a valuable
right has been relinquished, it must be shown that the right was in fact valuable, that it cannot be
regained and that the action was based chiefly or solely in reliance on the payments or on the
notice of payment.35
Since OWCP found appellant to be without fault in the matter of the overpayment, then,
in accordance with section 8129(b), it may only recover the overpayment if it determined that
recovery of the overpayment would neither defeat the purpose of FECA nor be against equity
and good conscience.
Section 10.438 of OWCP’s regulations provide:
“(a) The individual who received the overpayment is responsible for providing
information about income, expenses and assets as specified by OWCP. This
information is needed to determine whether or not recovery of an overpayment
would defeat the purpose of FECA or be against equity and good conscience.
This information will also be used to determine the repayment schedule, if
necessary.
“(b) Failure to submit the requested information within 30 days of the request
shall result in denial of waiver and no further request for waiver shall be
considered until the requested information is furnished.”36
ANALYSIS -- ISSUE 4
In the April 20, 2012 notice of the preliminary overpayment determination, OWCP
requested that appellant complete and return an enclosed financial information questionnaire
within 30 days of the date of the notice even if she was not requesting waiver of the
overpayment. Appellant did not submit such information within the allotted time. Therefore,
OWCP properly determined that she did not establish entitlement to waiver of the overpayment
33

20 C.F.R. § 10.436. An individual is deemed to need substantially all of his monthly income to meet current
and ordinary living expenses if monthly income does not exceed monthly expenses by more than $50.00.
Desiderio Martinez, 55 ECAB 245 (2004). OWCP procedures provide that assets must not exceed a resource base
of $4,800.00 for an individual or $8,000.00 for an individual with a spouse or dependent plus $960.00 for each
additional dependent. Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Initial Overpayment Actions,
Chapter 6.200.6(a) (October 2004).
34

Id. at § 10.437(a), (b).

35

Id. at § 10.437(b)(1).

36

Id. at § 10.438.

12

under the above-described standards. Appellant did not provide financial information within the
appropriate time period to show that she was entitled to waiver of the overpayment.
CONCLUSION
Appellant has establishedno more than a 21 percent permanent impairment of her left
upper extremity. OWCP properly rescinded acceptance of her May 23, 2011 schedule award for
an additional one percent. The Board further finds that appellant received a $1,230.96
overpayment of compensation, and that OWCP did not abuse its discretion by refusing to waive
recovery of the overpayment.
ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
October 15, 2012 decision is affirmed.
Issued: September 20, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

13

